Samuel H. Hoestadteb, J.
The plaintiff moves for an order to direct the defendant to give the plaintiff a copy of the medical report rendered by a court-appointed physician who conducted a physicial examination of the plaintiff pursuant to an order of the court. The court is aware of the earlier decisions in this department which deny the plaintiff’s right to a copy of such a report. The court is, however, persuaded that this rule no longer obtains. It is hostile to the present day tendency to reduce to a minimum, if not entirely to eliminate, controversy on the medical aspects of personal injury actions. This tendency finds signal illustration in the special rule for medical examinations in personal injury actions adopted by the Appellate Division in this department, under which examinations are made by a member of a medical panel. An examination conducted under the aegis of the court is not to be regarded as the sole property of one of the litigants. It must be available to both. (Del Ra v. Vaughan, 2 A D 2d 156.) The motion is accordingly granted. It is gratifying to note that my colleague, Mr. Justice Bleb, has just reached the same conclusion. (Kuyamjian v. Murrah, 5 Misc 2d 204.)
Settle order.